Citation Nr: 1231560	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for soft tissue sarcoma.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  An RO hearing was held in March 2006.  This case was previously before the Board in November 2008 when it was remanded for additional development and to satisfy notice requirements, and in June 2011 when this matter was again remanded for additional development.  The Veteran's Law Judge who issued the June 2011 Board decision/remand has retired; the case was reassigned to the undersigned. 

This appeal initially involved a broader claim of service connection for a skin disorder, to include chloracne.  The Board's June 2011 decision addressed such matter and granted service connection for dermatitis (the grant was implemented by a June 2011 RO rating decision).  The Board separated out the matter of service connection for soft tissue sarcoma, and remanded it for further development.  The current appeal is limited to consideration of entitlement to service connection for the specific diagnosis of soft tissue sarcoma.


FINDING OF FACT

The Veteran is not shown to have (or have had) a soft tissue sarcoma.


CONCLUSION OF LAW

Service connection for soft tissue sarcoma is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Several notification letters from April 2002 to November 2009, in particular a December 2008 letter, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters, particularly the December 2008 letter, also informed the Veteran of disability rating and effective date criteria as per Dingess.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  While adequate notice was arguably not provided prior to the initial adjudication of the instant claim, the case was subsequently readjudicated in a March 2012 supplemental statement of the case (SSOC), curing any notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Copies of the Veteran's available pertinent service treatment records (STRs) are associated with his claims file.  His pertinent available postservice treatment records have been secured.  He was afforded a VA examination addressing the instant matter in August 2011.  As discussed below, the Board finds that the report of that examination is adequate for the purposes of this decision.  The Board finds there has been compliance with the instructions of the June 2011 remand regarding the matter at hand.  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic database storage), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to herbicides/Agent Orange.  Certain diseases, to include soft tissue sarcoma, may be service connected on a presumptive basis if manifested in a veteran who so served.  38 U.S.C.A. § 1116, 38 C.F.R. § 3. 309(e).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs note several skin disorders during service.  A November 1966 record notes a "cyst" on the Veteran's scalp, a December 1966 record notes a "boil" on his right leg, September and October 1967 records note skin disorders on or near the Veteran's genitals, as do August and September 1968 records.  

On April 1974 VA examination it was noted that the Veteran "had a fungal infection of the feet in the service.  He had also a perineal dermatitis, also in the groin areas, which has cleared but has left scars."  The report continued that, "[p]erineal area and groin areas reveal pale scarred areas from the dermatitis[.]"  In his concluding remarks, the examiner stated, "[s]tatus post fungal infection, feet, perineal and groin areas, residuals."

There is no evidence of record of treatment for a skin disorder between 1974 and the early 2000s, when VA treatment records begin to note diagnoses of dermatitis, folliculitis, tinea cruris, and fungus disorders.  

The June 2011 Board decision, which is now final, addressed the matter of service connection for a "skin" disability other than soft tissue sarcoma, granting service connection for dermatitis.  The only matter remaining for appellate consideration at this time is service connection for a soft tissue sarcoma.  As the Veteran served in Vietnam during the Vietnam Era, and is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116, what he still needs to substantiate his claim is competent evidence that he has a soft  tissue sarcoma, and that is the only question before the Board.

The Veteran's STRs and postservice medical records contain no diagnosis of soft tissue sarcoma, nor is there any competent evidence that otherwise indicates that any symptoms noted were manifestations of a soft tissue sarcoma.  Rather, the totality of the evidence weighs against a finding that the Veteran has ever had soft tissue sarcoma.

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran actually has (during the pendency of his claim has had) the disability for which service connection is sought, i.e., soft tissue sarcoma.  Soft tissue sarcoma is defined in part as "a connective tissue neoplasm, usually highly malignant, formed by proliferation of mesodermal cells."  See Stedman's Medical Dictionary 1593 (27 ed. 2000).  In both the November 2008 and June 2011 remands of this issue, the Board sought to develop medical evidence specifically addressing this essential threshold question.  On August 2011 VA examination (pursuant to the Board's remand) the examiner expressly found that the Veteran "has had no sarcomas or other tumors."  The examiner diagnosed the Veteran with "Q fever" and explained that this diagnosis "does not cause a skin disease."  The examiner discussed the Veteran's previous tinea infections which "have resolved with treatment" and are no longer present.  The August 2011 VA examination report reflects a complete medical examination with specific focus on the pertinent question as to whether the Veteran has had soft tissue sarcoma.  The examiner noted the Veteran's symptoms/ complaints, and reviewed the Veteran's claims file and reported medical history.  The Board finds the examination report to be adequate and probative medical evidence regarding whether or not the Veteran has/has had soft tissue sarcoma.  Notably, the examiner's finding is not contradicted by any other competent medical evidence of record.

The Veteran's statements indicate that he believed that some of his skin symptoms over the years may have been manifestations of soft tissue sarcoma.  Of particular note, he explained his contentions during an RO hearing in March 2006, testifying that a VA doctor "said that I might have sarcoma or skin cancer," but that after performing diagnostic tests the doctor concluded "that it was not cancer."  The Veteran testified clearly during the March 2006 hearing, during focused questioning upon the point, that he was never actually diagnosed with soft tissue sarcoma.  He asserted that his claim was essentially based on his conviction that, despite the negative medical findings, "I think it's soft tissue sarcoma."  The Veteran's own testimony indicates that there is no outstanding medical evidence showing any diagnosis of soft tissue sarcoma, nor is there any alleged undocumented medical diagnosis of soft tissue sarcoma.

The Veteran is not competent to establish a diagnosis of soft tissue sarcoma as such a diagnosis requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  The Veteran has not provided any competent evidence supporting his belief that he has soft tissue sarcoma; he has not submitted a supporting medical opinion, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He offers no explanation of rationale for his opinion other than to describe his recollection of a medical professional suggesting that such a diagnosis was a possibility [that was ultimately rejected] at one time.  Consequently,  his own opinion is not competent evidence in the matter.  

[Notably, the Veteran's own testimony in this regard during his March 2006 RO hearing went on to indicate that the diagnostic testing performed to evaluate the possibility of soft tissue sarcoma indicated that the Veteran did not have a cancerous skin disability.  When informed during the March 2006 RO hearing that soft tissue sarcoma is a cancerous condition, the Veteran indicated that he was not aware of that fact.  Thus, it appears that some of the confusion presented by the Veteran's contentions in advancing this issue may be explained by a misunderstanding of the nature of soft tissue sarcoma.]

In the absence of any competent evidence that the Veteran had a soft tissue sarcoma during the pendency of this claim, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for soft tissue sarcoma is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


